Citation Nr: 0529922	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-28 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for hypothyroidism.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

Procedural History

The veteran served on active duty from February 1981 to 
August 1992.  

Va rating decisions in October 1996, February 1997, June 1997 
and February 2002 denied the veteran's claim of entitlement 
to service connection for hypothyroidism.  She did not appeal 
any of those decisions.  

In November 2003, the RO received the veteran's request to 
reopen her previously denied claim of entitlement to service 
connection for hypothyroidism.  The June 2004 rating decision 
which is the subject of this appeal denied the veteran's 
claim to reopen.  The veteran filed a timely notice of 
disagreement, and the appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
July 2004.  

Issues not on appeal

In the June 2004 rating decision, the RO granted service 
connection for allergic rhinitis and assigned a 10 percent 
rating, effective November 19, 2003.  In the same rating 
decision, the RO denied an increased rating for mild 
obstructive airway disease (claimed as asthma).  In her July 
2004 notice of disagreement as to the issue now on appeal, 
the veteran indicated that she was not appealing the 
decisions regarding allergic rhinitis and mild obstructive 
airway disease.  Accordingly, those issues are not in 
appellate status and will be discussed no further herein.  



FINDINGS OF FACT

1.  The RO denied the veteran's request to reopen her 
previously denied claim of entitlement to service connection 
for hypothyroidism in a February 2002 rating decision.  

2.  The evidence received since the February 2002 rating 
decision does not relate to an unsubstantiated fact necessary 
to substantiate the claim.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision denying the claim is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).

2.  The evidence received since the February 2002 rating 
decision is not new and material, and the claim of 
entitlement to service connection for hypothyroidism has not 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues have proceeded in 
accordance with the provisions of the law and regulations.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Quartuccio specifically 
applies to cases in which the submission of new and material 
evidence is involved.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the June 2004 rating decision and the statement 
of the case issued in July 2004 of the pertinent law and 
regulations, of the need to submit additional evidence on her 
claim, and of the particular deficiencies in the evidence 
with respect to her claim.

More significantly, a letter was sent to the veteran in 
January 2004 that was specifically intended to address the 
requirements of the VCAA.  The letter described the type of 
evidence that would support her request to reopen her claim.  
In particular, she was advised as to what specifically 
constituted "new evidence," and what specifically constituted 
"material evidence."  Later, an April 2004 letter  explained 
in detail the evidence needed to establish a successful 
claim, specifically advising the veteran that evidence of a 
current disability, an in-service incurrence of injury or 
disease, and a relationship between the two would be 
required.  Thus, the letters from the RO along with the 
rating decision and the SOC not only notified the veteran of 
the evidence already of record, but also notified her 
specifically of the additional evidence that was needed in 
her case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the 
January 2004 VCAA letter, the veteran was informed that VA 
was responsible for getting any federal medical treatment 
records from facilities where she indicated treatment and 
service medical records.  She was also advised that VA would 
make reasonable efforts to obtain any private medical 
records.  Later, in the April 2004 letter, the veteran was 
informed that VA was responsible for getting relevant records 
from any federal agency, which could include medical records 
from the military, from VA hospitals (including private 
facilities where VA authorized treatment) or from the Social 
Security Administration.  She was also advised that VA would 
make reasonable efforts to obtain relevant records not held 
by a federal agency, to include records from state or local 
governments, private doctors and hospitals, or current or 
former employers.   

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  
The VA's January and April 2004 letters informed the veteran 
that she was to give VA sufficient information about her 
records so that VA could request them from the person or 
agency that has them.  Further, the letters advised the 
veteran that she was responsible to sign a release to give VA 
the authority to request documents from private health care 
providers.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The January 2004 letter informed the 
veteran that she "must submit new and material evidence to 
show that the condition was incurred in or aggravated by 
[her] active military service."  This complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that she should submit evidence other than what was 
specifically requested by VA.

The Board finds that the January and April 2004 VCAA letters 
properly notified the veteran of the information, and medical 
or lay evidence, not previously provided to VA that was 
necessary to substantiate her claim, and they properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board further notes that, even though the January and 
April 2004 VCAA letters requested a response within 60 days, 
they also expressly notified the veteran that she had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
One year has since elapsed.  

The Board also notes that the veteran's claim was not 
adjudicated until after the issuance of the January and April 
2004 letters.  Thus, the timing of the letters is not a cause 
for concern.

Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of her and of VA in connection with her claim, in 
compliance with the VCAA.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).

In short, the Board concluded that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  See 38 
C.F.R. § 3.103 (2005).  The veteran was advised of her 
options for presenting personal testimony.  She informed VA 
in July 2004 that she did not want a personal hearing.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection for endocrinopathies may be presumed if 
such disability is manifested to a degree of 10 percent 
within one year from the date of separation from a period of 
qualifying active service lasting 90 or more days.  38 
U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final. See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)].  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim to reopen was initiated in November 2003, her 
claim will be adjudicated by applying the revised section 
3.156, which is set out in the paragraph immediately 
following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The evidence of record at the time of the most recent final 
RO decision in February 2002 included the veteran's service 
medical records, a report of a May 1995 Persian Gulf Health 
Center examination done at Walter Reed Army Medical Center, a 
report of a September 1996 VA examination, private medical 
records dated from 1993 to 1996, and VA outpatient treatment 
records from 1996 to 2001.

The veteran's service medical records reflect no diagnosis of 
hypothyroidism.  In January 1984 it was suspected that the 
veteran might have hyperthyroidism.  Later in January 1984, 
however, it was noted that she had no symptoms of 
hyperthyroidism or hypothyroidism.  At the separation 
examination, the endocrine system was normal.

Private medical records reflect that the veteran initially 
underwent thyroid testing in March 1995 because of a 
suspected hypothyroid profile.  

The report of the May 1995 Persian Gulf Health Center 
examination done at Walter Reed Army Medical Center notes 
that in the previous few years the veteran had developed 
hypothyroidism.  The impressions included hypothyroidism, 
likely Hashimoto's.

The report of a September 1996 VA examination notes that the 
veteran was diagnosed with hypothyroidism after a goiter was 
found in 1993.  [This was evidently based on the veteran's 
own report.]  The diagnosis was hypothyroidism.

VA outpatient treatment records indicate a diagnosis of 
hypothyroidism.  In particular, a record dated in June 1996 
reflects that the veteran had had hypothyroidism for one 
year.  

The February 2002 decision

The veteran filed an initial claim of entitlement to service 
connection for hypothyroidism in July 1996.  As was noted in 
the Introduction, that and subsequent claims were denied by 
the RO, most recently in February 2002.

In the February 2002 rating decision, the RO determined that 
the evidence of record did not demonstrate (a) evidence of 
in-service incurrence or aggravation of hypothyroidism, and 
(b) medical evidence of a nexus between the veteran's 
military service and hypothyroidism.  The RO concluded that 
new and material evidence had not been submitted and 
therefore the veteran's request to reopen the claim was 
denied.

As noted in the Introduction, the veteran most recently filed 
to reopen her claim in November 2003.  Additional evidence 
that has been received since February 2002 will be discussed 
below.

Analysis

Finality/new and material evidence

As was noted in the law and regulation section above, in 
order for service connection to be granted, three elements 
must be met: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus.  See 
Hickson, supra.

There is no question that hypothyroidism exists and that 
element (1) has been satisfied.  That disorder was first 
diagnosed in 1995, before the veteran filed her initial claim 
of entitlement to service connection, and such evidence was 
part of the "old evidence" considered by the RO starting in 
1996.

The veteran's claim of entitlement to service connection for 
hypothyroidism was most recently finally denied in February 
2002 due to a lack of competent medical evidence of a in-
service disease and a lack of competent medical nexus 
evidence between the veteran's service and hypothyroidism, 
elements (2) and (3).  As discussed above, in order for the 
claim to be reopened there must be new and material evidence 
as to each and every aspect of the claim that was lacking at 
the time of the last final denial in order for there to be 
new and material evidence to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Evidence added to the record since the most recent denial in 
February 2002 includes VA medical records dated from 2001 to 
2004, private medical records dated from 2003 to 2004, a May 
2004 statement from the veteran's mother, and statements from 
the veteran.  

VA medical records dated from 2001 to 2004 and private 
medical records dated from 2003 to 2004 reflect a continuing 
diagnosis of hypothyroidism.  This evidence, while new in the 
sense that these particular records had not been previously 
associated with the veteran's claims file, are nonetheless 
cumulative.  The presence of hypothyroidism was known at the 
time the RO denied the veteran's claim to reopen in February 
2002; the matter of the existence of hypothyroidism has not 
been in dispute.  The medical evidence received since 
February 2002 merely reflects that hypothyroidism is 
currently manifested.  Such evidence, although new, is not 
material, since it does not established the two unestablished 
elements, in-service incurrence and medical nexus.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence].

In the May 2004 statement, the veteran's mother reported that 
the veteran did not have a thyroid condition prior to 
service.  That matter, however, is not in dispute.  Indeed, 
the veteran is presumed by law to have been in sound 
condition on service entrance.  See 38 U.S.C.A. § 1111 (West 
2002).  What has been at issue, rather, is whether 
hypothyroidism existed during service or to a compensable 
degree within one year after service and is related to 
service.  The mother's letter does not address those matters.  
The mother's statement accordingly does not relate to an 
unestablished fact which is necessary to substantiate the 
claim [i.e. elements (2) and (3)].  That statement is 
therefore not new and material.

In an October 2003 statement, the veteran reported that her 
hypothyroidism was diagnosed in 1993.  In a May 2004 
statement, the veteran reported that service medical records 
showed that she had symptoms of fatigue, anemia, dry skin, 
weight gain, hair thinning, and stomach problems.  It appears 
that the veteran is contending that she had symptoms of 
hypothyroidism in service, and that she was treated for 
hypothyroidism within a relatively brief period of time after 
service.

The veteran's statements are reiterative of evidence already 
of record.  
As such, her statements are not new. See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).
  
With respect to symptoms in service, the veteran's service 
medical records were of record at the time of the February 
2002 RO denial and the previous denials.  These records 
encompass no less than 12 envelopes, and document a wide 
variety of symptoms, including those recently identified by 
the veteran.  Thus, the veteran's report of such symptoms is 
cumulative and redundant of the service medical records which 
were previously of record.  

The veteran appears to contend that the symptoms she has 
identified are symptoms of hypothyroidism, and thus 
hypothyroidism was present in service.  Such a statement is 
essentially repetitive of statements she previously made.  
Further, such a statement cannot be considered material as to 
the question of any relationship to service.  It is well 
established that laypersons such as the veteran are not 
competent to opine on medical matters such as the date of 
onset of a claimed disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Indeed, in Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."

In her November 2003 statement, the veteran asserted that 
hypothyroidism was diagnosed in 1993.  This is virtually 
identical to a statement which she made to a VA physician in 
September 1996 and is therefore not new.

In short, after a careful review of the evidence which has 
been received since the February 2002 decision denying the 
veteran's claim of entitlement to service connection for 
hypothyroidism, the Board concludes that new and material 
evidence has not been submitted to reopen the claim.  The 
evidence is cumulative and reiterative of evidence which was 
already of record.  The claim is not reopened, and the 
benefit sought on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of her claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen her claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).


ORDER

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
hyperthyroidism is not reopened and remains denied.



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


